DETAILED ACTION
	This Office action is responsive to communication received 10/22/2020 – application papers received, including IDS (two statements); 01/04/2021 – Preliminary Amendment.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continuation Data
This application is a CON of 16/147,026 09/28/2018 PAT 10843048 which is a CON of 15/259,026 09/07/2016 PAT 10086240 which is a CIP of 15/255,638 09/02/2016 PAT 10035049 which is a CIP of 15/087,002 03/31/2016 PAT 9914027 which claims benefit of 62/205,601 08/14/2015.
Drawings
The drawings were received on 10/22/2020.  These drawings are acceptable.
Information Disclosure Statement
The information disclosure statement, received 10/22/2020 (the 17 page document) contains a discrepancy in the documents listed therein.  Note the following:
Specifically, Citation No. 57 is identified as USPN RE41577, with an Issue Date of 2010-08-24 and a Patentee of McLean, G.  Here, USPN RE41577 is directed to “High Power Density Fuel Cell Stack Using Micro Structured Components".  PTO records for the Issue Date and Patentee for this document match the information provided on the IDS paper.  However, the significance of this document as it relates to the claimed invention is not understood.  This document has been considered only to the extent that the Patent Number, Issue Date and Patentee provided are correct. 
The IDS paper has been placed in the application file, but the information referred to therein with respect to the two documents highlighted above has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information 
Status of Claims
	Claims 1-20 have been canceled, as directed.
	Claims 21-39 remain pending.
	FOLLOWING IS AN ACTION ON THE MERITS:
Claim Objections - Minor
Claim 26 is objected to because of the following informalities:  In line 3, before “sole”, the term --the-- should be inserted. Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-35 and 37-39 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of USPN 10,086,240 in view of Chao (US PUBS 2011/0159986) and Sargent (US PUBS 2014/0080628).  
The claimed invention of the ‘240 patent (i.e., see claims 1, 10 and 20) details a golf club head, comprising: a frame having at least one sole opening positioned at a lower portion of the frame, a crown opening positioned at an upper portion of the frame, a face positioned at a forward portion of the frame comprising a striking face with an area of at least 3500 mm2 and a maximum height from a ground plane of at least about 50 mm, an aft end positioned at a rear portion of the frame, the frame being made at least in part of a metal or metal alloy; a crown insert joined to the frame to cover the crown opening, the crown insert comprising a non-metal as now required by instant claims 21 and 38.  
The claimed invention of the ‘240 patent (i.e., see claim 7) also details at least a first portion of the golf club head is made from a first material having a density between 1 g/cc and 2 g/cc; and at least a second portion of the golf club head is made from a second material having a density between 4 g/cc and 8 g/cc, as required by instant claims 37 and 38. 
However, the ‘240 patent lacks a number of elements now claimed, including a hosel extending from a heel side of the frame…a sole insert joined to the frame to cover the sole opening, the sole insert comprising a non-metal material...the lower portion of the frame includes a heel-side shaft connection port including a fastener opening for connecting a flight control technology (FCT) component, as required by claims 21 and 38.  Here, Chao shows it to be old in the art to incorporate openings (48, 46), respectively in each of the crown and the sole, with appropriate inserts (52, 50) respectively in each opening, wherein the inserts are fabricated of a predetermined material (i.e., these materials can be non-metallic; paragraphs [0046]) in order to provide a desirable shift and redistribution of the club head weight (i.e., paragraph [0041]).  In view of the publication to Chao, one of ordinary skill in the art and before the effective filing date of the claimed invention 
As for the now-claimed hosel and flight control technology (FCT) component, the publication to Sargent is cited to show that it is old in the art to include an adjustable hosel assembly to enable the lie and/or loft of the club head to be adjusted to suit the individual needs of a golfer. See FIG. 74 and paragraphs [0228] and [0398] in Sargent.  In view of the publication to Sargent, one of ordinary skill in the art and before the effective filing date of the claimed invention would have found it obvious to modify the claimed device of the ‘240 patent by introducing a flight control technology (FCT) component (i.e., an adjustable shaft/hosel assembly) to enable a golfer to customize the lie and/or loft of the club head for enhancing the alignment of the club head with respect to an intended target when a golfer is in the normal and customary address position. 
The claimed invention of the ‘240 patent further lacks the exact materials or combination of materials for the frame and the sole insert, as presently required by claims 22, 24, 25, 26 and 39.   Here, Chao shows it to be old to construct the club head frame from any one or more of a number of commonly-available materials known in the golf club head art (i.e., see paragraph [0026] and [0046]).  One of ordinary skill in the art and before the effective filing date of the claimed invention would have found it obvious to modify the claimed invention of the ‘240 patent by selecting suitable materials for the frame and the sole insert in order to control the mass distribution while retaining strength and maintaining the overall durability of the club head.  Moreover, the selection of a known material to take advantage of the properties of the known material has been established as being obvious to one of ordinary skill in the art.  See In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious); Ryco, Inc. v. Ag-Bag Corp., 857 F.2d 1418, 8 USPQ2d 1323 (Fed. Cir. 1988) (Claimed agricultural 
As to claim 23, Sargent obviates the use of a rib as part of the frame for added strength, while adding minimal weight to the club head.  See FIGS. 81-88 and paragraph [0369], for example.  In view of the teaching in Sargent, one of ordinary skill in the art and before the effective filing date of the claimed invention would have found it obvious to modify the claimed invention of the ‘240 patent to include at least one rib as part of the frame assembly so that the frame assembly is strengthened without the need for increasing the thickness of the shell or using other more dense or stiff materials that might otherwise affect the weight distribution of the club head. 
As to claim 27, Chao clearly obviates sizing the sole insert to cover at least 20% of a surface area of a sole portion of the club head.  Sizing of the sole insert may be factored into the design of the club head to increase the moment of inertia of the club head. (i.e., see FIGS. 2 and 3 along with paragraph [0042]).  With the guidance in Chao, the skilled artisan, before the effective filing date of the claimed invention, would have found it obvious to modify the claimed device of the ‘240 patent by sizing the sole insert to occupy at least 20% of a surface area of the sole portion so that more weight (of the frame that is made of denser material than the sole insert) is located towards the periphery of the club head so as to increase the moment of inertia of the club head.  
As to claims 28 and 29, the claimed invention of the ‘240 patent accounts for a face opening and a face plate received therein (i.e., claim 1 of the ‘240 patent), but lacks a recitation that the face plate is formed of composite material.  Here, each of Chao and Sargent shows it to be old to use composite material for the face, wherein the face is provided as an insert within an opening at the front of the club head frame.  The composite material serves to reduce the 
As to claim 30, though adhesive is not claimed in the ’240 patent, Chao obviates the use of adhesive to attach the sole insert within the sole opening.  See paragraph [0044] in Chao. 
As to claims 31-35, the claimed invention of the ‘240 patent lacks the now-claimed arrangement of a second weight (instant claims 31, 33 and 34) and including a weight track (instant claim 35) as well as the location of the first weight (instant claims 21, 32 and 38).  Sargent shows it to be old in the art to configure a sole portion of a club head with a weight track with an adjustable weight therein as well as weights that include threaded portions which may be selectively attached to the sole portion so that the weight distribution of the club head may be specifically tailored to fit the individual needs of a golfer.  See FIGS. 63A, 63B, 93B and 99 in Sargent along with the paragraphs [0330] through [0341] and [0430] through [0450] in Sargent.  In view of the teachings in Sargent, one of ordinary skill in the art and before the effective filing date of the claimed invention would have found it obvious to modify the claimed device in the ‘240 patent by including first and second weights on a sole portion, with the second weight arranged as a sliding weight within a track adjacent the previously-incorporated FCT component so that the weight distribution of the club head may be tailored to enhance club head performance.   

Claims 36 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of USPN 10,086,240 in view of Chao (US PUBS 2011/0159986), Sargent (US PUBS 2014/0080628) and Beach (US PUBS 2012/0202615). 
The claimed invention of the ‘240 patent does not recite that a center of gravity (CG) projection onto the striking face is at most 3 mm above a geometric center of the striking face. Beach teaches that locating the balance point as close to the geometric center of the striking face affords the highest impact efficiency and positively affects initial ball speed and ball spin.  See paragraph [0132] in Beach.  In view of the publication to Beach, one of ordinary skill in the art and before the effective filing date of the claimed invention would have found it obvious to modify the claimed invention of the ‘240 patent by locating the CG projection onto the striking face at a location at most 3 mm above the geometric center of the striking face for improved club head performance involving better control of ball speed and ball spin upon impact. 

Observations on Obviousness-Type Double Patenting
Applicant is respectfully urged to maintain a clear line of demarcation between the instant claim set and the claims in the related applications and patents listed herein below. While no double patenting rejections based on the copending applications and patents listed below are currently being made of record, maintaining a clear distinction between the instant claims and the claims of each of the related applications and patents listed below will help to reduce the likelihood of obviousness-type double patenting concerns arising during later prosecution in the instant case. It is clear that the applicant, who in this case is most familiar with the language, content and prosecution history of the related applications and patents identified below, is best equipped to recognize any potential double patenting concerns and should therefore make an effort to amend the instant claims or file appropriate terminal disclaimers. The applicant is respectfully requested to provide further comment as to whether he believes that the claims of the patents and applications listed herein below conflict, or do not conflict, with the claims of the instant application.
United States Application Serial Nos: 17/131539; 17/146097; and 17/100438
USPNs: 8900069; 8430763; 9220953; 8888607; 8753222; 8956240; 9700769; 9186560; 9211447; 9700763; 9707457; 9914027; 9868036; 10035049; 10183202; 10076688; 10556158; 10646755; 10874914; 10639524; 10688352; 11167183; 10974102; 10603555; 10478679; 10434384; 10252119; 10569144; 10843048; 11148021; 10898764; and 10905929

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEBASTIANO PASSANITI whose telephone number is (571)272-4413. The examiner can normally be reached 9:00AM-5:00PM Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on (571)-272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 


SEBASTIANO PASSANITI
Primary Examiner
Art Unit 3711



/SEBASTIANO PASSANITI/Primary Examiner, Art Unit 3711